DETAILED ACTION

The present application is being examined under the AIA  first to file provisions. This action is in response to an RCE filed on 01/18/2021 and an Examiner amendment submitted on 6/7/2021. Claims 1 and 12 have been amended. Claims 5 and 16 are currently cancelled. Claims 1-4, 9-15 and 20-27 are pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given via an email communication with Michael Maskery (Reg. No. 73,554) on 6/7/21.
The application has been amended as follow:
		Claims 1, 5, 12 and 16 are amended as follow:

1.	(Currently Amended) A method for obtaining server resources for supporting a service i, the method performed by a computer system for managing the service i and comprising repeatedly:
updating a spend allocation according to a probabilistic transition dynamic, the probabilistic transition dynamic comprising randomly or pseudo-randomly updating the spend allocation, the spend allocation comprising one or more bid amounts sij, each representing a bid for resources on a corresponding one j of one or more servers; 
communicating one or more changes in the one or more bid amounts sij to corresponding ones of the one or 
receiving feedback, from the one or more servers, indicative of amounts bij of resources allocated by each respective one j of the one or more servers, or indicative of resource prices used by each respective one j of the one or more servers in allocating said amounts bij of resources, said amounts bij of resources allocated for hosting the service i in response to the spend allocation sij; and
controlling the probabilistic transition dynamic based on the feedback from the one or more servers,
wherein the probabilistic transition dynamic comprises probabilistically transitioning the spend allocation from a current spend allocation a to a new spend allocation, the new spend allocation belonging to a set of one or more other spend allocations which are different from the spend allocation, wherein: 
probabilistic transitioning between the spend allocation a and each member b of the set of one or more other spend allocations occurs according to a respective transition rate qab; 
probabilistic transitioning between each member b of the set of one or more other spend allocations and the current spend allocation a occurs according to another respective transition rate qba;
          for each member b of the set of one or more other spend allocations, a ratio qab/qba between: the transition rate qab from the current spend allocation a to said member b; and the transition rate qba from said member b to the current spend allocation a can be determined according to a function which is given by a single value or which is given by multiplying together a plurality of values, each of the single value and the plurality of values being a respective term raised to a predetermined power, the respective term being a fraction having:
a numerator equal to a total anticipated amount, over all of the one or more servers, of resources allocated for hosting one of a plurality of services in response to the other spend allocation corresponding to said member b, said plurality of services including the service i; and
a denominator equal to a total, over all of the one or more servers, of said amounts bij of resources allocated for hosting said one of the plurality of services in response to the current spend allocation a,
wherein in the case of the single value, said one of the plurality of services is the service i, and wherein in the case of the plurality of values, said one of the plurality of services in each respective term is a different one of the plurality of services.

5.	(Cancelled) 

12.	(Currently Amended) An apparatus for obtaining server resources for supporting a service i, the apparatus comprising a computer processor, a memory, and a network interface, the computer processor being operatively coupled to the memory and the network interface, and the apparatus configured to repeatedly:
sij, each representing a bid for resources on a corresponding one j of one or more servers; 
communicate, using the network interface, one or more changes in the one or more bid amounts sij to corresponding ones of the one or more servers in response to the updating of the spend allocation;
receive feedback, via the network interface from the one or more servers, indicative of amounts bij of resources allocated by each respective one j of the one or more servers, or indicative of resource prices used by each respective one j of the one or more servers in allocating said amounts bij of resources, said amounts bij of resources allocated for hosting the service i in response to the spend allocation sij; and
control the probabilistic transition dynamic based on the feedback from the one or more servers,
wherein the probabilistic transition dynamic comprises probabilistically transitioning the spend allocation from a current spend allocation a to a new spend allocation, the new spend allocation belonging to a set of one or more other spend allocations which are different from the spend allocation, wherein: 
probabilistic transitioning between the spend allocation a and each member b of the set of one or more other spend allocations occurs according to a respective transition rate qab; 
probabilistic transitioning between each member b of the set of one or more other spend allocations and the current spend allocation a occurs according to another respective transition rate qba;
          for each member b of the set of one or more other spend allocations, a ratio qab/qba between: the transition rate qab from the current spend allocation a to said member b; and the transition rate qba from said member b to the current spend allocation a can be determined according to a function which is given by a single value or which is given by multiplying together a plurality of values, each of the single value and the plurality of values being a respective term raised to a predetermined power, the respective term being a fraction having:
a numerator equal to a total anticipated amount, over all of the one or more servers, of resources allocated for hosting one of a plurality of services in response to the other spend allocation corresponding to said member b, said plurality of services including the service i; and
a denominator equal to a total, over all of the one or more servers, of said amounts bij of resources allocated for hosting said one of the plurality of services in response to the current spend allocation a,
wherein in the case of the single value, said one of the plurality of services is the service i, and wherein in the case of the plurality of values, said one of the plurality of services in each respective term is a different one of the plurality of services.

(Cancelled) 

REASONS FOR ALLOWANCE

Claims 1-4, 9-15 and 20-27 are allowed.
The following is a reasons for allowance for an indication of allowable subject matter: 
the prior art of record does not render obvious nor anticipate the combination of claimed elements, including limitations of:
 “wherein the probabilistic transition dynamic comprises probabilistically transitioning the spend allocation from a current spend allocation a to a new spend allocation, the new spend allocation belonging to a set of one or more other spend allocations which are different from the spend allocation, wherein: probabilistic transitioning between the spend allocation a and each member b of the set of one or more other spend allocations occurs according to a respective transition rate qab; probabilistic transitioning between each member b of the set of one or more other spend allocations and the current spend allocation a occurs according to another respective transition rate qba; for each member b of the set of one or more other spend allocations, a ratio qab/qba between: the transition rate qab from the current spend allocation a to said member b; and the transition rate qba from said member b to the current spend allocation a can be determined according to a function which is given by a single value or which is given by multiplying together a plurality of values, each of the single value and the plurality of values being a respective term raised to a predetermined power, the respective term being a fraction having: a numerator equal to a total anticipated amount, over all of the one or more servers, of resources allocated for hosting one of a plurality of services in response to the other spend allocation corresponding to said member b, said plurality of services including the service i; and a denominator equal to a total, over all of the one or more servers, of said amounts bij of resources allocated for hosting ” in light of other features as recited in independent claim 1 and similarly recited in independent claim 12. 
Dependent claims 2-4, 9-11, 13-15 and 20-27 are allowed at least by virtue of their dependencies from the independent claims. Thus, claims 1-4, 9-15 and 20-27 are hereby allowed.


7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELAKU Y HABTEMARIAM whose telephone number is (571)272-8373.  The examiner can normally be reached on Mon - Fri 9 am - 5pm, 9:00 am – 5:30 pm.
9.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 5712724036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/M. H./
Melaku Habtemariam
Examiner, Art Unit 2447
3/20/19



/SURAJ M JOSHI/Primary Examiner, Art Unit 2447